        Case 1:17-cv-01391-GLR Document 184 Filed 05/31/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                             (NORTHERN DIVISION)

AMY BRAILER, et al.                               :
                                                  :
               Plaintiffs                         :
                                                  :
       v.                                         :   Civil Action No. 1: 17-cv-01391-GLR
                                                  :
CLEARCOMM BAWA, INC., et al.                      :
                                                  :
               Defendants.                        :


                MOTION FOR LEAVE TO WITHDRAW APPEARANCE
            AS COUNSEL FOR INDIVIDUAL AND CORPORATE DEFENDANTS

        Pursuant to Local Rule 101.2 Tarrant H. Lomax, Esq., and Tarrant H. Lomax,

 Esq., P.C. respectfully move for leave to withdraw their appearances as attorneys on behalf

 of Clearcomm BaWa, Inc. and Clearcomm, Inc. ("Corporate Defendants"), and Yousef

 Sihweil and Sawsan Sihweil ("Individual Defendants") (Jointly, "Defendnats"). This

 motion is supported by the following certificate:

                             CERTIFICATE OF COUNSEL

1. The undersigned attorney certifies as follows:

       A. The name and last known address of the Corporate Defendants is as follows:

               Clearcomm BaWa, Inc.
               119 Roesler Road
               Glen Burnie, MD 21060




                                              1
 Case 1:17-cv-01391-GLR Document 184 Filed 05/31/19 Page 2 of 4



       Clearcomm, Inc.
       7480 Bryan Dairy Rd., Suite 550
       Largo, FL 33777


Each in care of Yousef Sihweil and Sawsan Sihweil at:

       7694 Dorchester Blvd., Apt. 1107
       Hanover, MD 21076; and

       7480 Bryan Dairy Rd., Suite 550
       Largo, FL 33777; and

       1910 Town Centre Blvd.
       Annapolis, MD 21401; and

       E-Mail: yousef@clearcomm.com)

B. The name and last known address of the individual Defendants is as follows:

       Ms. Sawsan Sihweil

             7694 Dorchester Blvd., Apt. 1107
             Hanover, MD 21076; and

             7480 Bryan Dairy Rd., Suite 550
             Largo, FL 33777; and

             1910 Town Centre Blvd.
             Annapolis, MD 21401; and

             E-Mail: yousef@clearcomm.com

       Mr. Yousef Sihweil

              7694 Dorchester Blvd., Apt. 1107
              Hanover, MD 21076; and

              7480 Bryan Dairy Rd., Suite 550
              Largo, FL 33777; and

              1910 Town Centre Blvd.
              Annapolis, MD 21401: and

              E-Mail: yousef@clearcomm.com




                                         2
        Case 1:17-cv-01391-GLR Document 184 Filed 05/31/19 Page 3 of 4



       2. Written notice of the intention of the undersigned to withdraw from this case,

and the reasons therefore, was served upon the Corporate Defendants and Individual

Defendants by first class postage prepaid at each of their last known addresses at least

seven (7) days prior to the filing of this Motion. The notices to the Corporate Defendants

advised these entities that they must have new counsel enter an appearance on their behalf

or a default judgment could be entered against them. The notice to the Individual

Defendants advised them that they should have new counsel enter an appearance on

their behalf or inform the Clerk that they will be proceeding without counsel.

       3. As of this date, the Corporate and Individual Defendant have not responded

to the requests of the undersigned attorneys that other counsel enter an appearance on

their behalf.

       WHEREFORE, the undersigned request that this Court enter an Order

authorizing withdrawal of their appearance on behalf of the Defendants, Clearcomm

BaWa, Inc., Clearcomm, Inc, Yousef Sihweil and Sawsan Sihweil.



 May 31, 2019                               /s/   Tarrant H Lomax
                                            Tarrant H. Lomax (Bar No. 0926)
                                            Tarrant H. Lomax, Esq., P.C.
                                            940 Bay Ridge Avenue
                                            Annapolis, MD 21403
                                            Phone: 410.267.6151
                                            Facsimile: 410.263.6785
                                            Email: lomaxlaw@comcast.net




                                              3
        Case 1:17-cv-01391-GLR Document 184 Filed 05/31/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Motion for Leave to

Withdraw Appearances as Counsel with the Clerk of the United States District Court for

the District of Maryland by using the CM/ECF system on May 31, 2019. The following

registered CM/ECF users will automatically be served with a copy of this document:

        Benjamin L. Davis, Ill, Esq
        (29774) George E. Swegman,
        Esq. (19144) The Law Offices of
        Peter T. Nicholl 36 South Charles
        Street, Suite 1700
        Baltimore, Maryland 21201
        Attorneys for Plaintiffs

      In addition, I have caused copies of this motion to be served by electronic mail on
May 31, 2019, on:

        Yousef@clearcomm.com;

and by First Class Mail on May 31, 2019, on:

        Ms. Sawsan Sihweil
        Mr. Yousef Sihweil

        7694 Dorchester Blvd., Apt. 1107
        Hanover, MD 21076; and

        7480 Bryan Dairy Rd., Suite 550
        Largo, FL 33777; and
        1910 Town Centre Blvd.
        Annapolis, MD 21401



                                            /s/   Tarrant H Lomax




                                                  4
